Exhibit 10(b)

 

LOGO [g78183ex10_b.jpg]   

Alcoa

390 Park Avenue

New York, New York 10022 USA

         Klaus Kleinfeld July 28, 2009    President and Chief Executive Officer

Mr. Nicholas J. DeRoma

25 Mead Street

New Canaan, CT 06840

Dear Nick:

I am pleased to confirm the offer we discussed for you to join Alcoa as
Executive Vice President, Chief Legal and Compliance Officer reporting to the
President and Chief Executive Officer. In this capacity, you will be elected an
Officer of the Company and your office will be located in New York City. Your
first day of employment will be on August 3, 2009. The total compensation
package offered carries an annual targeted cash value of $990,000, as well as
substantial additional long-term compensation opportunities and includes the
following components:

 

• Annual base salary of $550,000 paid on a monthly basis. Your salary shall not
be decreased without your express written consent.

 

• For each fiscal year during your employment, you will have an annual
opportunity for variable cash compensation of 80% of base salary in effect for
such year for a full year if targets are met. This target annual bonus
opportunity shall not be decreased without your express written consent. The
total opportunity for exceptional performance is 160% of base salary. For 2009,
you will be guaranteed a pro rata portion of the target bonus based on the time
employed during the fiscal year (i.e., $183,333, assuming your first day of
employment is August 3). If your employment is terminated other than for Cause
(as such term in defined in Alcoa Inc. Change in Control Severance Plan adopted
as of January 11, 2002 and in effect as of the date of this offer letter (“CIC
Severance Plan”)) or you resign for Good Reason under the CIC Severance Plan or
you die or become permanently disabled after the end of the performance period
but before the bonuses have been paid for such year, you shall be entitled to
payment of your earned but unpaid bonus.

 

• You will be eligible for an annual stock award grant as part of the normal
grant cycle starting in February, 2010. Your stock award grant will be based on
the guidelines for executives at your level and will be subject to the
provisions of the plan at the time of grant. Under the current plan design, the
value of the 2009 guideline for executives at your level was $391,500, i.e.,
47,000 awards based on a stock price of $8.33.

 

• You will also be eligible to participate in the Performance Share Plan as part
of the normal grant cycle starting in February, 2010. Your performance share
grant will be based on the guidelines for executives at your level and will be
subject to the provisions of the plan at the time of grant. The 2009 guideline
for executives at your level was $391,500, i.e., 47,000 awards based on a stock
price of $8.33.



--------------------------------------------------------------------------------

Under the current plan design, you will have the ability to earn 0 to 150% of
the grant amount, with Compensation and Benefit Committee discretion up to 200%
in total. The performance metric for the 2009 award was one-year Adjusted Free
Cash Flow. The actual performance shares earned will vest upon the third
anniversary from the date of grant.

 

•  

In accordance with Section 15(i) of the 2009 Alcoa Stock Incentive Plan, the
Compensation and Benefits Committee has discretion to award dividends or
dividend equivalents on Restricted Share or Restricted Share Unit Awards,
provided that if Restricted Share Units have a performance condition then
dividend equivalents can be accrued but may not be paid until the Restricted
Share Units have been earned.

 

•  

In the event that the vesting treatment of your equity awards at retirement
(currently a minimum 3 years service and 65 years old for ERIC participants) is
made less favorable to you than as of your first day of employment, Alcoa
commits to work out an alternative solution that will provide equivalent value
to the equity award(s) that would otherwise have been awarded or vested.

 

•  

You will be paid cash sign-on bonuses totaling $125,000 as follows: $62,500 will
be paid on your first day of employment and $62,500 will be paid on your first
anniversary of employment. Both payments will be subject to all required tax
withholdings. Should you voluntarily resign (other than for Good Reason pursuant
to the CIC Severance Plan or upon death or disability) within one-year of
receipt of each payment you agree to reimburse Alcoa pro-rata on an after-tax
basis for the time after your date of termination not worked within each
one-year period. For purposes of this repayment obligation, Alcoa agrees that
the after-tax value to you of this payment is $65,625.

 

•  

You will be eligible for Alcoa benefit, perquisite and other compensatory awards
and accommodations pursuant to Alcoa’s plans, programs, policies and other
agreements, including medical, life insurance, and disability (details will be
provided separately), on a basis no less favorable to you than provided any
other senior executive of Alcoa (excluding the President and CEO).

 

•  

You will be eligible to receive Alcoa contributions for your future from these
programs:

 

  •  

Employer Retirement Income Contribution: Annually, 3% company contributions of
your base pay and annual incentive;

 

  •  

401(k) savings plan: The company match is currently suspended. When reinstated
fully the company matches your savings dollar-for-dollar up to 6% of your base
pay.

 

•  

You will be eligible for five weeks of vacation per year. For 2009, your
vacation time will be pro rata based on time worked during the fiscal year
(i.e., 2 weeks, assuming your first day of employment is August 3).



--------------------------------------------------------------------------------

•  

Your position will be covered under Alcoa’s Change in Control (CIC) provisions,
including, without limitation, the CIC Severance Plan. In this regard, we
confirm that you have been designated a Tier III Employee for purposes of the
CIC Severance Plan

 

•  

As of the date of your election as an officer, you will be covered by Alcoa’s
By-laws and Charter. The Indemnity Agreement will remain in effect until suits
can no longer be brought against you as a matter of law.

 

•  

You will be entitled to the attached executive separation agreement which must
be signed and returned to be effective (the “Separation Agreement”). Alcoa
agrees to execute such executive separation agreement immediately upon receipt
of your signed agreement. The entitlements due to you in this offer letter upon
a termination other than for Cause, a resignation by you for “Good Reason”
pursuant to the CIC Severance Plan or upon death or disability shall be in
addition to any payments due to you under the executive separation agreement. In
addition, upon any termination of employment, you shall be entitled to any
rights, payments or entitlements under any applicable plan, policy, program or
arrangement of, or other agreement with, Alcoa (without duplication of any
benefit or payment on a benefit-by-benefit or payment-by-payment basis).

 

•  

Alcoa will pay to your legal counsel the reasonable costs associated with the
fees and disbursements for legal counsel on your behalf associated with the
negotiation of your employment agreement and related documents with Alcoa Inc.,
provided such amount shall not exceed $25,000.

Alcoa intends to provide the payments, benefits and entitlements in this offer
letter to you in a manner which does not impose any additional taxes, interests
or penalties on you or such compensation under Section 409A of the Internal
Revenue Code of 1986, as amended from time to time and its implementing
regulations (“Section 409A”). In addition, notwithstanding anything to the
contrary in this offer letter or elsewhere, if you are a “specified employee” as
determined pursuant to Section 409A as of the date of your “separation from
service” (within the meaning of Final Treasury Regulation 1.409A-1(h)) and if
any payment or benefit provided for in this offer letter or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be paid or provided in the manner otherwise provided without
subjecting you to “additional tax”, interest or penalties under Section 409A,
then any such payment or benefit that is payable during the first six months
following your “separation from service” shall be paid or provided to you on the
first business day of the seventh calendar month following the month in which
your “separation from service” occurs. In addition, any payment or benefit due
upon a termination of your employment that represents a “deferral of
compensation” within the meaning of Section 409A shall only be paid or provided
to you once your termination of employment qualifies as a “separation from
service”. Finally, amounts or benefits payable under this offer letter shall be
deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6.



--------------------------------------------------------------------------------

You must do the following upon your hire date or shortly thereafter:

 

•  

Signing an Employment Agreement when you report to work (see attachment). In the
event of a conflict between the Employment Agreement and this offer letter, this
offer letter shall control and, in this regard, the Employment Agreement does
not supersede this offer letter. In addition, upon termination of employment you
shall be permitted to retain your personal papers, rolodexes, information
relating to your compensation and materials you reasonably believe are necessary
for your tax purposes.

 

•  

In addition, you are subject to the stock ownership guidelines for employees at
your level (currently 25,000 shares). You will have five years to achieve the
required share ownership level.

This offer is binding on Alcoa as of the date first written above and
irrevocable unless you fail to return an executed version of this offer to Alcoa
by the close of business on July 30, 2009. In the event of termination of your
employment, you shall not be required to mitigate damages by seeking other
employment and there shall be no offset or recoupment against any payments,
entitlements or benefits due to you hereunder or otherwise on account of any
subsequent employment or on account of any claims Alcoa or any affiliate may
have against you. This offer letter shall inure to and be binding upon you and
Alcoa and your heirs and the successors and assign of both parties. In the event
of a conflict between this offer letter and any other plan, policy, program or
arrangement of, or agreement with, Alcoa, this offer letter shall control. This
offer letter cannot be waived, amended or terminated unless done so in a written
agreement specifically referencing the action being taken and signed by the
party (or parties) against whom it is being enforced.

We believe that you have the leadership and experience to make a significant
contribution to the success of our company. To accept our offer, simply sign and
date the bottom of this letter and return it to me. If you have any questions,
please feel free to call me or Regina Hitchery.

I look forward to receiving your signed letter and to working with you to
achieve our goals. We expect your assignment to be both challenging and
rewarding. Welcome to Alcoa!

 

Sincerely,

/s/ Klaus Kleinfeld

Klaus Kleinfeld President and Chief Executive Officer Alcoa Inc.



--------------------------------------------------------------------------------

Attachment

 

 

I, Nicholas J. DeRoma, am pleased to accept your offer of employment for the
position of Executive Vice President, Chief Legal and Compliance Officer.

 

Accepted by:    Date:

/s/ Nicholas J. DeRoma

  

July 30, 2009

Nicholas J. DeRoma   